EXHIBIT 31.1 CERTIFICATE OF ACTING PRINCIPAL EXECUTIVE OFFICER AND ACTING CHIEF FINANCIAL OFFICER I, Eric W. Fangmann, certify that: 1. I have reviewed this quarterly report on Form 10-Q/A of Pharmos Corporation; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/Eric W. Fangmann Eric W. Fangmann Acting Principal Accounting and Financial Officer (Principal Executive Officer and Principal Financial Officer) Date:December 10, 2012
